 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexas Plastics, Inc. and United Food and Commer-cial Workers International Union, AFL-CIO,Local Union No. 171, Petitioner. Case 23-AC-44August 13, 1982DECISION ON REVIEWOn September 25, 1980, the Regional Directorfor Region 23 issued his Decision and OrderAmending Certification of Representative in theabove-entitled proceeding in which he amendedPetitioner's certification, substituting United Foodand Commercial Workers International Union,AFL-CIO, Local Union No. 171, for Amalgamat-ed Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO (herein Meat Cutters).Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's decision on the grounds that the Region-al Director erred in finding that Petitioner is alegal successor to Meat Cutters as neither the Em-ployer's employees nor the Petitioner's memberswere permitted to vote on the merger of Meat Cut-ters and Retail Clerks International Union (hereinRetail Clerks) to form the United Food and Com-mercial Workers International Union, AFL-CIO(herein UFCW).By telegraphic order dated November 18, 1980,the National Labor Relations Board granted theEmployer's request for review.The Board has considered the entire record inthis case with respect to the issue under review,and makes the following findings:On December 2, 1963, Meat Cutters was certi-fied in Case 23-RC-2148 as the collective-bargain-ing representative of the production and mainte-nance employees employed at the Employer's Elsa,Texas, facility. Subsequently, apparently followingprior agreements, Meat Cutters Local No. 171 andthe Employer entered into a collective-bargainingagreement on April 24, 1978, for the period effec-tive February 4, 1978, through and including Feb-ruary 3, 1980.On June 5 and 6, 1979, Meat Cutters and RetailClerks held a special convention in Washington,D.C., attended by delegates of both unions for thepurpose of effectuating a merger to form UFCW.According to the merger agreement, approved bythe convention and effective June 7, 1979, theUFCW's executive board was to be comprised ofboth Internationals' vice presidents, secretary-trea-surers, and presidents. The geographical divisionsor districts of Meat Cutters were to remain unal-tered, with any proposed change requiring unani-263 NLRB No. 59mous agreement of the Meat Cutters representa-tives on the UFCW executive board. All standingcommittees of the International unions were to sur-vive unless a counterpart existed, in which case theduplicative committees were to be consolidated.Local unions, including Local 171, automaticallybecame charter members of UFCW, and were notrequired to merge with other locals. Additionally,the agreement provided that UFCW assumed allrights, property, and obligations of the two Inter-national unions, including the responsibility for ad-ministering all collective-bargaining agreements.Also pursuant to the agreement, all members of theMeat Cutters and Retail Clerks became members ofthe UFCW as of the date of their original member-ship in their respective unions.Although permitted to send four delegates,Local 171's executive committee met on March 24,1979, and voted not to send delegates to the specialconvention. Local 171's members did not vote onthe proposed merger of the International unionsbut were notified of the merger in small shop meet-ings by Local 171's business agents.Subsequent to the merger, Local 171 was noti-fied that it would be receiving a new charter, re-flecting UFCW as the International union. Thesame officers, staff, dues structure, operatingbylaws, and geographical jurisdiction that existedprior to the merger were retained by Local 171after the merger.Based on the foregoing, the Regional Directorfound that the identity and continuity of the bar-gaining representative has been preserved subse-quent to its change in name in June 1979, andgranted the amendment of certification. We agree.In so finding, we reject the Employer's conten-tion that the change in name is improper becauseits employees, and Local 171's members, did notparticipate in or ratify the merger. The recordamply demonstrates that there is continuity of rep-resentation. Thus, nothing but Local 171's designa-tion-i.e., that it is chartered by UFCW ratherthan Meat Cutters-changed. Indeed, the same per-sonnel who serviced Local 171's various shopscontinued doing so after the merger of the Interna-tional unions, the jurisdiction of Local 171 re-mained the same after the merger, and the rightsand privileges of the employees represented byLocal 171 were unchanged by the merger. More-over, Local 171 was given the opportunity to senddelegates to the special convention, but its execu-tive committee exercised its discretion to choosenot to do so.' Additionally, we note that the em-' Erby M. Rendon, Petitioner's financial secretary, testified that Peti-tioner chose not to send delegates because of financial considerations andnot as an expression of dissent to the merger of the International unions.394 TEXAS PLASTICS, INC.ployees, by their membership, were bound to theterms and conditions of the Meat Cutters constitu-tion, which expressly authorized the Meat CuttersInternational executive board to merge Meat Cut-ters with other International unions.2Pursuant tothis constitutional authority, the Meat Cutters In-ternational executive board, through the mergeragreement with Retail Clerks, bound its membersand locals, including Local 171, to become mem-bers and locals of the newly formed UFCW.3' Constitution of the Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO. as amended (1976), art. VII. sec. 2(d).* Merger Agreement of Retail Clerks and Meat Cutters, sec. 11, 13.Therefore, as the merger of the two Internationalunions did not affect representation at the locallevel, and no improprieties by Meat Cutters wereestablished, we hereby affirm the Regional Direc-tor's amendment of the certification.4This amend-ment is not, however, to be considered a new certi-fication or a recertification.4 Warehouse Groceries Management Inc, 254 NLRB 252, 256 (1981);,St Mary's Home, Inc t/a St Mary's Infant Home, 255 NLRB 1139, 1140(1981). See also American Enka Company. a Division of Akona Incorporat-ed, 231 NLRB 1335, 1337 (1977); Wellman Industries. Inc, 248 NLRB325, 328 (1980).395